Case: 2:19-cv-01268-KAJ Doc #: 33 Filed: 01/28/20 Page: 1 of 1 PAGEID #: 394



                     CERTIFICATE OF JUDGMENT UNDER SECTION 2329.02

                                    OHIO REVISED CODE


 UNITED STATES OF AMERICA


 SOUTHERN DISTRICT OF OHIO


        I, Richard W. Nagel, Clerk of the United States District Court for the Southern District of
 Ohio, do certify that on ^1/06/2019                          entered in the record in this court,
                                          , Ohio in


 Case Number:            2;19:-cv-01268

 Case Name:              SON Capital Management, LLC v. ST Holdings Topco, LLC, et al.

 Judgment in favor of: SQN Capital Management, LLC
 and against:            ST Holdings Topco and Seale A. Moorer, Jr.
 In the amount of:       $3,113,750, plus Interest at the rate of 14%
per annum from September 23, 2019 until paid in full




Appeal tiled/Pending

IN TESTIMC^Y WHEREOF, Ihave Hereunto set my hand and affixed the seal ofthis Court,
Columbus                     of-^^ri^ary                . „ 2020

RICHARD W. NAGEL, CLERK



                           Deputy Clerk



                                                                                    Revised 7/14/15
